DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TERYLEISHA WRIGHT,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D13-642

                             [January 7, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Richard    Oftedal,     Judge;   L.T.    Case     No.
502011CF004520AMB.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, C.J.

   Teryleisha Wright appeals her judgment and sentence for one count of
attempted first degree murder with a firearm raising two issues for our
consideration. We affirm appellant’s judgment and sentence but write to
address appellant’s argument that the trial court violated her due
process right by sentencing her to a 25–year minimum mandatory on
paper without orally pronouncing that it was doing so at her sentencing
hearing.1

   “‘One of the most basic tenets of Florida law is the requirement that
all proceedings affecting life, liberty, or property must be conducted
according to due process,’ which includes a ‘reasonable opportunity to be
heard.’” Jackson v. State, 767 So. 2d 1156, 1159 (Fla. 2000) (quoting
Scull v. State, 569 So. 2d 1251, 1252 (Fla. 1990)). Therefore, “[c]riminal
defendants have a due process right to be physically present in all

   1  Appellant also argues that the trial court erred in admitting evidence of
the gun and ammunition found at her mother’s hotel.
critical stages of trial.” Muhammad v. State, 782 So. 2d 343, 351 (Fla.
2001). This “right to be present extends to the hearing where her
sentence will be reconsidered” because sentencing is “a critical stage of
every criminal proceeding.” Jackson, 767 So. 2d at 1160. Accordingly, if
a defendant’s sentence is subsequently increased due to a court’s failure
to take into account a minimum mandatory at the original sentencing
hearing, the defendant must be present when the sentence is modified.
Dunbar v. State, 89 So. 3d 901, 907 (Fla. 2012).

   Here, the transcript of Appellant’s sentencing hearing reflects that the
court expressed Appellant was subject to a 25–year mandatory
minimum. Accordingly, we hold that the trial court did not violate
appellant’s due process right and affirm the judgment and sentence in all
respects.

   Affirmed.

TAYLOR and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-